Notice of Pre-AIA  or AIA  Status

The present application is being examined under the pre-AIA  first to invent provisions. 

            DETAILED ACTION

1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 October 2022 has been entered.	
2.	Claims 23-48 are remain rejected and pending.

Claim Rejections - 35 USC § 103
	
3.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459  (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 23-48 are rejected under 35 U.S.C §103(a) as being Bazot et al. (US Publication No. 20040117430), hereinafter Bazot and in view of Paltenghe et al. (US Publication No. 20010011250), hereinafter Paltenghe and in view of Foley et al. (US Publication no. 20020087894), hereinafter, Foley.

In regard to claim 23: 
sending, from a homesite, a request for information held by a webservice provider, the homesite acting as an agent of a user, and the homesite permitted to directly interact with the webservice provider on behalf of the user (Bazot, Fig.1 component 120 and 110), wherein 120 is a proxy/agent module/server communicate with content/webservice provider 110 on behalf of user 100.
Bazot does not explicitly suggest, receiving, at the homesite, an authorization grant originating from the user in response to a request for user authorization for satisfying the request for the information held by the webservice provider; however, in a same field of endeavor Paltenghee discloses this limitation (Paltenghee, ¶79-80).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of indirect communication of Bazot with the authorization grant originating from the user from server disclosed in Paltenghee in order to identify appropriate application/authentication, stated by Paltenghee at para.79.
providing, by the homesite to the webservice provider, a first message comprising a response to the request for user authorization (Bazot, ¶45).
Bazot in view of Paltenghee does not explicitly suggest, Wherein the response is configured in accordance with a pre-defined minimum security requirement; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶26, 39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of indirect communication of Bazot in view of Paltenghee with the assessment minimum security level requirement disclosed in Foley to have flexibility to retrieve different level of secure data as needed. stated by Foley at para.28.
and in response to successful user authorization based on the first message, receiving, from the webservice provider, a second message in response to the requested information (Bazot, ¶43).  

In regard to claim 24:
Bazot in view of Paltenghee does not explicitly suggest, wherein the request for user authorization is configured to include an authentication security level that species the pre-defined minimum-security requirement as a lowest authentication security level from a plurality of authentication security levels allowable for the requested information; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶25-26, 39).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 23.

In regard to claim 25:
wherein the second message comprises the requested information (Bazot, ¶15).  	

In regard to claim 26:
wherein the first message comprises a token allowing the homesite to request the information without further user-authorization (Bazot, claim 2-3).

In regard to claim 27:
wherein the request is configured to include an explanation of the information requested by the homesite (Bazot, ¶14-15).

In regard to claim 28:
Bazot in view of Paltenghee does not explicitly suggest, wherein the request is configured to include a security level, and wherein the security level is: an authentication security level, a channel security level, or a time sensitivity security level; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶27-28, 4, 41).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 23.

In regard to claim 29:
Bazot in view of Paltenghee does not explicitly suggest, wherein the first message comprising the response to the request for user authorization is sent over a channel selected from a plurality of channels; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶41).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 23.

In regard to claim 30:
Bazot in view of Paltenghee does not explicitly suggest, wherein the channel is selected in accordance with a determined response security level, wherein the response security level is more secure than the pre-determined minimum-security requirement and wherein the response security level is determined based on a security level associated with the request for user authorization; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶26, 39).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 23.

In regard to claim 31:
Bazot in view of Paltenghee does not explicitly suggest, wherein the homesite determines, in accordance with the security level associated with a request for user authorization, a response security level for transmitting the first message comprising the response to the request for user authorization; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶26, 39).
Bazot in view of Paltenghee and wherein the response security level is more secure than the pre-determined minimum security requirement; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶25).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 23.

In regard to claim 32:
Bazot in view of Paltenghee does not explicitly suggest, wherein the response security level is determined in accordance with: a response security level specified in the received request for user authorization, information specified in the received request for user authorization, user preference information, at least one homesite policy, or any combination thereof; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶26, 39).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 23.

In regard to claim 33:
Bazot in view of Paltenghee does not explicitly suggest, wherein the request for information held by the webservice provider comprises an identification of a device associated with the user to directly receive an authorization request; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶26, 39).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 23.

In regard to claim 34:
wherein the request for information held by the webservice provider comprises the request for user authorization for satisfying the request for information held by the webservice provider (Bazot, ¶8, 14). 

In regard to claim 35:
wherein the request for information held by the webservice provider comprises an authorization request that is made indirectly via a membersite operating as an intermediary authorization server (Bazot, ¶31).

In regard to claim 36:
wherein the first message comprises a token allowing the homesite to request the information without further user-authorization and wherein the token is issued via an intermediary token generation system (Bazot, ¶33, 40).

Bazot in view of Paltenghee does not explicitly suggest, wherein the request for user authorization is configured to include a specified security level from a plurality of security levels and wherein the received authorization grant comprises a credential representing the user's authorization and complying with the specified security level; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶26, 39).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 23.

In regard to claim 38:
At least one non-transitory, computer-readable medium carrying instructions, that when executed by at least one data processor, cause the at least one data processor to perform operations comprising: sending, from a homesite to webservice provider distinct from the homesite, a request for information held by the webservice provider, the homesite acting as an agent of a user and permitted to directly interact with the webservice provider on behalf of the user (Bazot, ¶43. Fig.1 component 120 and 110), wherein 120 is a proxy/agent module/server communicate with content/webservice provider 110 on behalf of user 100. -5- 32052.3102.US10\153352356.1Application No.: Not Yet AssignedDocket No.: 032052-3102.US10 Preliminary Amendment under 37 CFR 1.115
Bazot does not explicitly suggest, receiving, at the homesite, an authorization grant associated with the user in response to a request for user authorization for satisfying the request for information held by the webservice provider; however, in a same field of endeavor Paltenghee discloses this limitation (Paltenghee, ¶46, 79-80).
providing, by the homesite to the webservice provider, a first message comprising a response to the request for user authorization (Bazot, ¶45).
Bazot in view of Paltenghee does not explicitly suggest, wherein the response is configured in accordance with a pre-defined minimum security requirement from a plurality of levels for the security requirement; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶26, 39).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of indirect communication of Bazot in view of Paltenghee with the assessment minimum security level requirement disclosed in Foley to have flexibility to retrieve different level of secure data as needed. stated by Foley at para.28.
and in response to successful user authorization based on the first message, receiving, from the webservice provider, a second message in response to the requested information (Bazot, ¶43).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of indirect communication of Bazot with the authorization grant originating from the user from server disclosed in Paltenghee in order to identify appropriate application/authentication, stated by Paltenghee at para.79.

In regard to claim 39:
Bazot in view of Paltenghee does not explicitly suggest, wherein the request for user authorization is configured to include an authentication security level that defines a lowest authentication security level of a plurality of authentication security levels allowable for the requested information; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶25-26, 39).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 38.

In regard to claim 40:
wherein the first message comprises a token allowing the homesite to request the information held by the webservice provider without further user-authorization (Bazot, claim 2-3).
 
In regard to claim 41:
wherein the request for information from the homesite is configured to include an explanation of the information requested by the homesite (Bazot, ¶14-15).

In regard to claim 42:
Bazot in view of Paltenghee does not explicitly suggest, wherein the request for user authorization is further configured to include at least one of: a channel security level, or a time sensitivity security level; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶25-26, 39).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 38.

In regard to claim 43:
Bazot in view of Paltenghee does not explicitly suggest, wherein the homesite determines, in accordance with the security level associated with the -6- 32052.3102.US10\153352356.1Application No.: Not Yet AssignedDocket No.: 032052-3102.US10 Preliminary Amendment under 37 CFR 1.115 request for user authorization, a response security level for transmitting the first message comprising the response to the request for user authorization; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶41).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 1.

In regard to claim 44:
Bazot in view of Paltenghee does not explicitly suggest, wherein the response security level is determined in accordance with: a response security level specified in the received request for user authorization, information specified in the received request for user authorization, user preference information, at least one homesite policy, or any combination thereof; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶26, 39).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 38.

In regard to claim 45:
wherein the second message comprises the requested information (Bazot, ¶15).  

In regard to claim 46:
at least one hardware processor (Bazot, ¶47).
at least one non-transitory memory, coupled to the at least one hardware processor and storing instructions, that when executed by the at least one hardware processor, cause the system to perform a process comprising: sending, from a homesite to webservice provider distinct from the homesite, a request for information held by the webservice provider, the homesite acting as an agent of a user and permitted to directly interact with the webservice provider on behalf of the user (Bazot, ¶42. Fig.1 component 120 and 110), wherein 120 is a proxy/agent module/server communicate with content/webservice provider 110 on behalf of user 100. -5- 32052.3102.US10\153352356.1Application No.: Not Yet AssignedDocket No.: 032052-3102.US10 Preliminary Amendment under 37 CFR 1.115
receiving, at the homesite, an authorization grant associated with the user in response to a request for user authorization for satisfying the request for information held by the webservice provider; however, in a same field of endeavor Paltenghee discloses this limitation (Paltenghee, ¶79-80).
providing, by the homesite to the webservice provider, a first message comprising a response to the request for user authorization (Bazot, ¶45). 
and wherein the response security level is more secure than the pre-determined minimum security requirement
and in response to successful user authorization based on the first message, receiving, from the webservice provider, a second message in response to the requested information (Bazot, ¶43).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the method of indirect communication of Bazot with the authorization grant originating from the user from server disclosed in Paltenghee in order to identify appropieat application/authentication, stated by Paltenghee at para.79

In regard to claim 47:
Bazot in view of Paltenghee does not explicitly suggest, wherein the request for user authorization is configured to include an authentication security level that species the pre-defined minimum security requirement a lowest authentication security level from a plurality of authentication security levels allowable for the requested information. however, in a same field of endeavor Foley discloses this limitation (Foley, ¶25).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 46.
 
In regard to claim 48: 
Bazot in view of Paltenghee does not explicitly suggest, wherein the homesite determines, in accordance with the security level associated with the request for user authorization, a response security level for transmitting the first message comprising the response to the request; however, in a same field of endeavor Foley discloses this limitation (Foley, ¶26, 39).
Same motivation for combining the respective features of Bazot in view of Paltenghee and Foley applies herein, as discussed in the rejection of claim 46.


   Conclusion

4.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Monjour Rahim whose telephone number is (571)270-3890. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (in USA or CANANDA) or 571-272-1000.

/Monjur Rahim/
Patent Examiner
United States Patent and Trademark Office
Art Unit: 2436; Phone: 571.270.3890
E-mail: monjur.rahim@uspto.gov
Fax: 571.270.4890